Citation Nr: 0331618	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal originates from a June 2001 rating decision that 
granted service connection for PTSD and assigned a 100 
percent evaluation effective September 30, 1999.  The 
appellant submitted a notice of disagreement with the 
effective date in January 2002, and a statement of the case 
was issued in February 2002.  The appellant perfected his 
appeal to the Board of Veterans' Appeals (Board) with the 
filing of a substantive appeal in March 2002.  


REMAND

Pertinent to the issue on appeal, the veteran initially 
requested a hearing at the RO before a traveling section of 
the Board (Travel Board) in his March 2002 substantive 
appeal.  However, attached to the substantive appeal is a 
form signed by the veteran requesting instead an RO hearing 
before the Veterans Benefit Administration field personnel.  
This request was made in response to notification from the RO 
that the Travel Board did not visit the Baltimore RO.  An RO 
hearing request is also noted on a December 2002 memorandum 
from the veteran's representative to the RO hearing 
scheduler.  Unfortunately, it does not appear that an RO 
hearing was ever scheduled.  

Pursuant to 38 C.F.R. § 3.103(c) (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  As such, and, in accordance 
with the veteran's request, the veteran must be provided an 
opportunity to present testimony before RO personnel.  

The RO should also furnish the veteran another opportunity to 
present information and/or evidence pertinent to the issue on 
appeal.  In this regard, the Board notes that, in a February 
2002 letter, the RO requested that the veteran provide 
further information and/or evidence to support his claim for 
an earlier effective date for the award of service connection 
for PTSD within 60 days of the date of the letter, consistent 
with the provisions of 38 C.F.R. § 3.159(b)(1) (2003) (which 
provided a 30-day response period).  The RO noted that it 
would proceed with the veteran's claim after 60 days.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Although, in this case, the RO did not, in fact, again 
adjudicate the veteran's claim in February 2003 (one year 
after the notice was sent), the Board finds that the 60-day 
response period in the February 2002 letter was likewise 
misleading.  Therefore, since this case is being remanded for 
compliance with due process requirements, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should appropriately schedule 
the veteran for a hearing before RO 
personnel at the earliest available 
opportunity, in accordance with 38 C.F.R. 
§ 3.103(c) (2003).  The RO should notify 
the veteran and his representative of the 
date and time of the hearing.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record that is pertinent to 
his earlier effective date claim.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond.    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
effective date earlier than September 30, 
1999 for the award of service connection 
for PTSD, in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate period of time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).   In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




